   Case 19-32013-KLP         Doc 14     Filed 06/17/19 Entered 06/17/19 17:57:42               Desc Main
                                        Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

In re: Curtis Earl Strickland
       and Joan T. Strickland                          Case No.: 19-32013-KLP
                       Debtor(s)                             Chapter 13

                            RESPONSE TO OBJECTION TO PLAN
      Curtis Earl Strickland and Joan T. Strickland Debtors, responds to the objection of Vanderbilt
Mortgage and Finance, Inc., as follows:

   1. The hearing on confirmation is set for 06/19/2019, 09:10 AM, Judge Phillips' Courtroom, 701 E.
      Broad St., Rm. 5100, Richmond, Virginia.

   2. An Objection to Confirmation of the Chapter 13 Plan Vanderbilt Mortgage and Finance, Inc. on
      6/17/2019.

   3. Objections to confirmation are governed by Rule 3015(f) which provides:

       Objection to Confirmation; Determination of Good Faith in the Absence of an Objection. An
       objection to confirmation of a plan shall be filed and served on the debtor, the trustee, and any other
       entity designated by the court, and shall be transmitted to the United States trustee, at least seven
       days before the date set for the hearing on confirmation, unless the court orders otherwise. An
       objection to confirmation is governed by Rule 9014. If no objection is timely filed, the court may
       determine that the plan has been proposed in good faith and not by any means forbidden by law
       without receiving evidence on such issues.

   4. To be timely filed an objection to the plan would have to have been filed not later than 6/12/2019.

   5. The Debtors assert they are proceeding in good faith.

   6. Because the Objection was not timely filed the court should over-rule the objection and confirm the
      plan.

WHEREFORE the Debtors’ Plan should be confirmed as proposed.

Dated: June 17, 2019


                                       Curtis Earl Strickland
                                       and Joan T. Strickland

                                      /s/ Nathaniel Webb
                                   By ___________________
                                      Nathaniel Webb
   Case 19-32013-KLP         Doc 14    Filed 06/17/19 Entered 06/17/19 17:57:42              Desc Main
                                       Document     Page 2 of 2


Nathaniel Webb
708-C Thimble Shoals Blvd.
Newport News, VA 23606
757-240-4300

                                           Certificate of Mailing

       I hereby certify that the foregoing Pleading was forwarded electronically and/or mailed via U.S. Mail
on June 17, 2019, to:

Richard C. Maxwell, Esq.
WOODS ROGERS PLC
P.O. Box 14125
Roanoke, VA 24038-4125


Suzanne E. Wade, Trustee
P. O. Box 1780
Richmond, VA 23218-1780



                                              /s/ Nathaniel Webb
                                              ___________________
                                              Nathaniel Webb
